



Exhibit 10.2


INTELLECTUAL PROPERTY DISPOSAL AGREEMENT



THIS INTELLECTUAL PROPERTY DISPOSAL AGREEMENT (the “Agreement”) is made on
January 25, 2017 (the “Effective Date”)
BETWEEN
1.
ASCENT SOLAR TECHNOLOGIES, INC. a Delaware Corporation, whose principal office
is at 12300 N. Grant Street, Thornton, CO 80241 (“Ascent Solar”) and

2.
SUN PLEASURE CO. LTD., a corporation whose principal office is at Units 2501-03
25/F Stelux House 698 Prince Edward Road East San Po Kong Kowloon Hong Kong (the
“Sun Pleasure”).

WHEREAS
(A)    Ascent Solar has agreed to sell and transfer all of its and its
applicable affiliates’ legal right, title, interest and all economic benefit in
the Intellectual Property (as defined IN Schedule A (1) of this agreement) to
Sun Pleasure, and
(B)    Sun Pleasure has agreed to purchase and accept the same for the
Consideration (as defined below).

NOW, IT IS AGREED as follows:
1.
DEFINITIONS. In this Agreement:

Business Day means a day (other than a Saturday or Sunday) on which banks
generally are open in New York, USA for the transaction of a full range of
business.
Completion means completion of the transfer hereunder in accordance with Section
3.
Consideration has the meaning given to it Section 2.2.
Intellectual Property means the patent, product designs, trademarks, and domain
names associated with the EnerPlex® mark and other intellectual property rights
described on Schedule A.
Disposal Time means close of the Business Day on the Effective Date of this
Agreement.



2.
THE DISPOSAL

2.1
Effective as of the Disposal Time, Ascent Solar hereby sells and transfers and
Sun Pleasure hereby purchases all of Ascent Solar’s (and its applicable
affiliates’) legal right, title and interest and economic benefits associated to
the Intellectual Property as outlined in Schedule A (1).

2.2
The price of disposal by Ascent Solar in Section 2.1 shall be as outlined in
Schedule A (2) (the “Consideration”).

2.3
Sun Pleasure shall not pay any direct tax such as sales tax, value added tax or
other transfer tax necessary for disposal in Section 2.1.

2.4
SUN PLEASURE HEREBY ACKNOWLEDGES THAT ASCENT SOLAR MAKES NO REPRESENTATION OR
WARRANTY TO SUN PLEASURE UNDER THIS AGREEMENT, EITHER EXPRESS OR IMPLIED, WITH
RESPECT TO THE INTELLECTUAL PROPERTY, AND THAT THE ABOVE SALE AND TRANSFER IS
MADE TO SUN PLEASURE ON AN “AS IS” BASIS.









1



--------------------------------------------------------------------------------





3.
COMPLETION

3.1 The sale and purchase of the Intellectual Property shall be completed, and
legal title and ownership in respect of the Intellectual Property shall be
deemed to pass to Sun Pleasure, in each case, with effect from the Disposal
Time.
3.2 Ascent Solar shall: (a) cause to be delivered or made available to the Sun
Pleasure such additional documents which include but not limited to the
certificate of the registration of the Intellectual Property, evidence for the
application of the related Intellectual Property to relevant registration
authority and the applications form or notice of related authority to transfer
the legal title to Sun Pleasure and any other documents, and certificate to Sun
Pleasure as may reasonably require to complete the sale and purchase of the
Intellectual Property; and (b) do such other things reasonably necessary to give
full effect to this Agreement.
3.3 Sun Pleasure shall:(a) Timely pay or cause to be paid the Consideration to
Ascent Solar or to whom and in the manner as Ascent Solar prescribed in SCHEDULE
A; and (b) cause to be delivered or made available to Ascent Solar such
additional documents as Ascent Solar may reasonably require to complete the sale
and purchase of the Intellectual Property; and (c) do such other things
reasonably necessary to give full effect to this Agreement.


4.
GUARANTEE

As per clause 2.4, Ascent Solar dispose the Intellectual Property at “As is”
basis. To that end, Ascent Solar agrees to make commercially reasonable efforts
to change and update the registrations of the Intellectual Property as soon as
is reasonably practical. Further, Ascent Solar hereby guarantees the following:-


a)
The Intellectual Property included in this Disposal Agreement is properly
registered in related legal authority that Ascent Solar has the entire legal and
beneficial and economic interests.

b)
The Intellectual Property is not pledged, charged, mortgaged to other parties in
any way to secure for any legal or financial obligations of Ascent Solar.



5.
ENTIRE AGREEMENT

This Agreement (including the Schedules, which are hereby incorporated in the
terms of this Agreement) sets forth the entire understanding and agreement among
the parties as to matters covered herein and therein and supersedes any prior
understanding, agreement or statement (written or oral) of intent among the
parties with respect to the subject matter hereof.


6.
COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.

7.
VARIATION

No waiver shall be deemed to have been made by any party of any of its rights
under this Agreement unless the same is in writing and is signed on its behalf
by an authorized signatory. Any such waiver shall constitute a waiver only with
respect to the specific matter described in such writing and shall in no way
impair the rights of the party granting such waiver in any other respect or at
any other time. To be binding, any amendment of this Agreement must be effected
by an instrument in writing signed by the parties.


8.
NOTICES

All notices, demands, instructions, waivers, consents or other communications to
be provided pursuant to this Agreement shall be in writing, shall be effective
upon receipt, and shall be sent by hand, facsimile, air courier or certified or
registered mail, return receipt requested, as follows:
        


2



--------------------------------------------------------------------------------





If to Sun Pleasure:
 
If to Ascent Solar:
Attn: Vincent Lau, CEO
 
Attn.: Victor Lee, CEO
Units 2501-03 25/F Stelux House
698 Prince Edward Road East
San Po Kong Kowloon Hong Kong
(+852) 2707-0562 (fax)
 
12300 N. Grant Street
Thornton, CO 80241 USA
 
 
With a copy to: Legal Affairs Dept. at same address



or to such other address as a party may specify by notice from time to time in
writing to the other parties in the manner specified in this Section.
9.    COSTS
Ascent Solar and the Sun Pleasure shall each pay its own costs, charges and
expenses incurred in connection with the preparation and implementation of this
Agreement and the transactions contemplated by it.


10.
GOVERNING LAW

This Agreement shall be governed by, and construed in accordance with, the laws
of Colorado without regard to conflicts-of-laws principles.




AS WITNESS, this Agreement has been signed by or on behalf of the parties the
day and year first above written.



                

Ascent Solar Technologies, Inc.
Sun Pleasure Co. Ltd.
 
 
Signature: /s/ Victor Lee
Signature: /s/ Vincent Lau
Name (Print/Type): Victor Lee
Name (Print/Type): Vincent Lau
Title: President & CEO
Title: CEO
 
 
In Witness of
In Witness of
Signature:
Signature:
Name (Print/Type):
Name (Print/Type):
 
 

:














3



--------------------------------------------------------------------------------





SCHEDULE A – Proprietary Intellectual Property & Consideration


1.
Intellectual Property



a.
Designs*(registered, patented and pending)            

Generatr design
Jumpr designs
including but not limited to the following registration and application numbers:
                    
Title                            US Application Number
Portable Energy Storage and Distribution Device        App. 29/514,484
Portable Energy Storage and Distribution Device        App.
29/514,490                
Copies of Filing Receipt and Application enclosed as part of Schedule A.


b.
Trademarks (word and design; issued and pending) including but not limited to
the following registration and application numbers

US Application / Registration No.(s)
EnerPlex                        5,124,314; 4,441,523; 4,401,807    
EnerPlex Packr                        4,871,122
EnerPlex Jumpr                        4,441,347
EnerPlex Kickr                        4,433,827
EnerPlex Generatr                    4,837,477
EnerPlex Commandr                    4,933,190
Copies of Trademark Certificates enclosed and is regarded as part of Schedule A.


c.
Domains (Registrar: godaddy.com)                        
www.enerplex.com

www.goenerplex.com


d.
Items Excluded:-

Photovoltaic (PV) and solar related technologies, designs and products (“PVIP”)
and EnerPlex-related Intellectual Property for solar related designs and
products (such as PV blanket products, currently marketed as EnerPlex Kickr,
-Packr, and -Commandr products). Such Intellectual Property includes but is not
limited to the following Patents:



4



--------------------------------------------------------------------------------





Title
US Registration No.
Registration Date
Apparatus and Method of Production of Thin Film Photovoltaic Modules
7,271,333
09/18/2007
Flexible Photovoltaic Array With Integrated Wiring And Control Circuitry, and
Associate Methods
7,812,247
10/12/2010
Machine and Process for Sequential Multi-Sublayer Deposition of Copper Indium
Gallium Diselenide Compound Semiconductors
8,021,905
09/20/2011
Systems and Processes for Bifacial Collection and Tandem Junctions Using a
Flexible Thin-Film Photovoltaic Device
8,124,870
02/28/2012
Reinforcing Structures for Thin-Film Photovoltaic Device Substrates, and
Associated Methods
8,207,442
06/26/2012
Apparatus and Method for Hybrid Photovoltaic Device Having Multiple, Stacked,
Heterogeneous, Semiconductor Junctions
8,426,725
04/23/2013
Machine and Process for Sequential Multi-Sublayer Deposition of Copper Indium
Gallium Diselenide Compound Semiconductors
8,465,589
06/18/2013
Mobile Electronic Device Case
D697,502
01/14/2014
Machine and Process for Continuous, Sequential, Deposition of Semiconductor
Solar Absorbers Having Variable Semiconductor Composition Deposited in Multiple
Sublayers
8,648,253
02/11/2014
Array of Monolithically Integrated Thin Film PhotoVoltaic Cells and Associated
Methods
8,716,591
05/06/2014
Apparatus and Method for Hybrid Photovoltaic Device Having Multiple, Stacked,
Heterogeneous, Semiconductor Junctions
9,147,783
09/29/2015
Multilayer Thin-Film Back Contact System For Flexible Photovoltaic Devices On
Polymer Substrates
9,209,322
12/08/2015
Multilayer Thin-Film Back Contact System For Flexible Photovoltaic Devices On
Polymer Substrates
9,219,179
12/22/2015
Hybrid Multi-Junction Photovoltaic Cells And Associated Methods
9,349,905
05/24/2016



2.
Consideration

In consideration for the disposal of intellectual property defined, Sun Pleasure
shall pay Ascent Solar as follows:
1.
Provide a payment of 150,000 US Dollars to Ascent Solar, per Wire Instructions
in Schedule B;

2.
Provide Ascent Solar with a 100,000 US Dollars product credit for future
purchase of Sun Pleasure products; and

3.
A consideration of 1,077,485.94 USD to Ascent Solar by way of settlement of the
debt due by Ascent Solar to Sun Pleasure.

4.
Pursuant to clause 2.2, the consideration shall be supported a valuation of the
Intellectual Property by an independent third party valuation firm, appointed by
both parties. Ascent Solar will use their best efforts to provide all necessary
documentation to support the valuation.

 
 




















5



--------------------------------------------------------------------------------





SCHEDULE B –
Ascent Solar Incoming Wire Instructions


Bank Name:

Bank Address:

Account Name:     Ascent Solar Technologies, Inc.

Account Number:

SWIFT Code (International Routing Number):






6

